SUPPLEMENT DATED MARCH 23, 2015 to PROSPECTUS DATED APRIL 29, 2011 FOR PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT I This supplement contains information regarding changes to investment options that are available under your Policy. Effective April 30, 2015, the names of the following investment options will change: Current Name New Name MFS® Bond Portfolio MFS® Corporate Bond Portfolio MFS® Research Bond Series MFS® Total Return Bond Series THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Protector VUL US3/2015
